In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Village of East Hampton dated May 29, 1992, which, after a hearing, found that, pursuant to the Zoning Code of the Village of East Hampton § 57-2 (B) (5), a parking lot may be built adjacent to a greenhouse in a residentially zoned area, the appeal is from a judgment of the Supreme Court, Suffolk County (Prudenti, J.), entered May 27, 1993, which, inter alia, granted the petition and annulled the determination.
Ordered that the judgment is reversed, on the law, with costs, the petition is denied, the determination is confirmed, and the proceeding is dismissed on the merits.
We reject the petitioners’ contention that this matter was not properly before the Zoning Board of Appeals of the Village of East Hampton (hereinafter the Zoning Board). Contrary to the petitioners’ contention, a determination of an appeal from an adverse determination of a building inspector is an act clearly within the purview of the Zoning Board (see, Village Law § 7-712 [2]; Zoning Code of Village of East Hampton § 57-7B [1]). Moreover, since the Zoning Board’s determination in this case has a rational basis and is supported by substantial evidence, it must be upheld (see, Matter of Perger v Zoning Bd. of Appeals, 146 AD2d 698). Pizzuto, J. P., Hart, Friedmann and Florio, JJ., concur.